

114 HR 6288 IH: REAL Protection Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6288IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Tipton (for himself, Mr. Coffman, Mr. Gosar, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide protections and certainty for private landowners related to resurveying certain Federal
			 land under the administrative jurisdiction of the Bureau of Land
			 Management, and for other purposes.
	
 1.Short titleThis Act may be cited as the Resurveys Entitle Adjacent Landowners to Protection Act or the REAL Protection Act. 2.Bureau Resurvey Transparency; Notice requirements (a)Notice (1)In generalNot later than 30 days before the commencement of a resurvey of Federal land under the administrative jurisdiction of the Bureau of Land Management, the Secretary shall notify all property owners with land abutting or adjacent to the Federal land being resurveyed of the pending resurvey. If a resurvey extends the boundaries of Federal land, the Secretary shall notify affected landowners of the results of the resurvey not later than 30 days after the completion of the survey.
 (2)NotificationThe Secretary shall use certified or registered mail to notify landowners under this subsection. (3)Identification of landownersWhen identifying affected landowners for the purpose of notification under this subsection, the Secretary shall use the most recently available tax records.
 (b)Public commentNot later than 30 days after completing a resurvey, the Secretary shall publish a notice in the Federal Register. Affected landowners may comment to the Secretary and by submitting formal comments to the Federal Register notice.
 3.Protection of personsIf a resurvey results in land previously thought to be privately owned to be reclassified as Federal land, the persons thought to be a private owner of such land—
 (1)shall— (A)be given the right of first refusal to purchase the land for fair market value minus the value of any significant improvements made to such lands; or
 (B)be reimbursed for the fair market value of any significant improvements made to such lands; and (2)may not be charged with willful trespass onto such land unless the person used such lands with the knowledge that the lands should be classified as Federal land.
 4.DefinitionsFor the purposes of this Act: (1)ResurveyThe term resurvey means an official rerunning and remarking intended to supersede the records of the original survey.
 (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. 